[exhibit101salariusmarkro001.jpg]
August 26, 2019 Mark Rosenblum, CPA Offer of Employment with Salarius
Pharmaceuticals Dear Mark, Congratulations! Salarius Pharmaceuticals Inc. (or
''the Company" or "our Company") is pleased to extend you this opportunity to
work for our Company as Executive Vice President Finance and Interim Chief
Financial Officer reporting to David J. Arthur, Chief Executive Officer. This
letter sets forth the information, compensation and benefits that are being
offered to you at this time. This is a full-time position and we generally
expect your work schedule to be normal business hours (i.e., scheduled during
Monday through Friday generally 8:00 am -5:00 pm). This position involves
10%-20% travel and will involve work periods that exceed a normal Monday through
Friday work schedule. During the period from September 10th 2019 to March 31st
2020, Salarius will reimburse and/or pay for reasonable travel and temporary
living expenses as needed for you to work in our Houston Texas office. Should
you determine that you are interested in this position and would like to
commence your full-time employment with our Company, we would like you to start
on September 10th, 2019 in our Houston, Texas office. You will be employed as an
exempt at-will employee, receiving an annual salary of $265,000.00 to be paid
twice per month (generally on the 15th and 30th) installments by direct deposit.
In addition, you will be eligible for any employee equity and or bonus programs
established in 2019 and beyond. You will also receive a minimum of a $19,300
2019 Bonus payable no later than March 1, 2020. Should the Company implement a
bonus program for the calendar year 2019, you will receive a $19,300 in addition
to the Company bonus payment. The $19,300 bonus is contingent on your continued
employment with Salarius through December 31st, 2019. Should your employment end
prior to December 31st 2019 at the decision of Salarius, you are still eligible
to receive the $19,300 bonus. You will also receive a minimum of a $14,500 Q1
2020 Bonus payable no later than May 1, 2020. Should the Company implement a
bonus program for the calendar year 2020, you will receive a $14,500 in addition
to the Company bonus payment. The $14,500 bonus is contingent on your continued
employment with Salarius through March 31st, 2020. Should your employment end
prior to March 31st 2020 at the decision of Salarius, you are still eligible to
receive the $14,500 bonus. 2450 Holcombe Boulevard, Suite J608, Houston, Texas
77021 • 346.772.0100 Ext 2346 www.salariuspharma.com



--------------------------------------------------------------------------------



 
[exhibit101salariusmarkro002.jpg]
As a regular full-time employee of the Company scheduled to work full-time, you
will be eligible to participate in all normal and customary Company benefits
including the Company's health insurance (medical and pharmacy), dental
insurance, vision insurance and 401(k) plans plus paid-time off subject to the
specific eligibility requirements and other criteria as set forth in the
individual plan documents. You will be able to work remotely as determined in
conjunction with the CEO. You will receive 20 days per year in paid time off
which is in addition to any company holidays. Please be aware that all Company
benefits are subject to modification or elimination at the Company's discretion,
but in no event will you be treated differently than other senior executives at
the Company. . While we hope that both you and the Company will find our
professional relationship to be mutually beneficial, your position remains
at-will at all times, meaning that both you and the Company will have the right
to terminate your employment at any time, for any reason or for no reason at
all, with or without cause or notice. Nothing in this letter is intended to
create a contract of employment for any specified period of time. Your
employment with the Company will be governed by the Company's employment
policies as established by the Company from time to time. You will be expected
to read, understand and apply the policies related to your job. In addition,
this offer is contingent upon a successful background check and your agreement
to enter into various agreements covering confidentiality, assignment of
intellectual property, non-compete, conflict of interest and other applicable
agreements as provided by the Company. We are very excited and I am very excited
about the possibility of your employment with Salarius. Please sign the bottom
of the copy of this letter indicating that you have received this letter and
accept the position, and then return the signed letter to me. This opportunity
and all terms of employment stated in this letter will expire if you have not
returned a signed copy of this letter to me on or prior to end of business,
Friday August 30th, 2019. Please review this letter carefully. If you should
have any questions regarding this letter or your potential employment with the
Company, please do not hesitate to call me. Sincerely, /s/ David J. Arthur David
J. Arthur Chief Executive Officer Salarius Pharmaceuticals, Inc. See signature
page below 2450 Holcombe Boulevard, Suite J608, Houston, Texas 77021 •
346.772.0100 Ext 2346 www.salariuspharma.com



--------------------------------------------------------------------------------



 
[exhibit101salariusmarkro003.jpg]
By signing and dating this letter below, I, Mark Rosenblum, indicate that I have
received and read this letter and accept the offer of employment for the Company
as set forth, above. Print Name: Mark Rosenblum Signature: /s/ Mark Rosenblum
Date: 9/11/2019 2450 Holcombe Boulevard, Suite J608, Houston, Texas 77021 •
346.772.0100 Ext 2346 www.salariuspharma.com



--------------------------------------------------------------------------------



 